The opinion of the Court was delivered by
Moses, C. J.
If the Act of December 21, 1861, referred to in the pleadings, was passed “for the purpose of giving aid and assistance and support to the war then waged by the State of South Carolina, in conjunction with other States, against the authority of the United States,” as is submitted by the demurrer, it is incapable of conferring rights, because invalid and void.
At the time of its passage, the State was in armed hostility to the Union, with Avhich it had severed its connection, so far as such a result could be effected by its own action, or that of the States with which it had confederated. "War existed between the States so combined and the Federal authorities. The design, on the one hand, was the establishment of a new Government, to be formed from and by a portion of the old, and the purpose of the other was to prevent a dissolution of the Uninn, by the attempted withdrawal of either one or more of the States.
Legislation was exercised by such of the States so endeavoring to secede, except where the occupation of a superior and controlling Federal force offered opportunity to prevent it. The governments existing in the said States were so far “actual” and sufficient as to give validity to all laws they might prescribe for the regulation of their internal relations, provided these were not extended or used to aid, in any way, the war then waged against the United States. They were thus competent (in the language of Chief Justice Chase, in The State of Texas vs. White, 7 Wallace, 733,) “to do all that was necessary to peace and good order among citizens,” and to en*332force obedience to their mandates, where these were not inconsistent with the duty and allegiance of their inhabitants to the'Federal Government. The enactment of all laws intended for the advancement of the social, moral or industrial relations of the people of the State, unconnected with the objects of the war, would be recognized as within the competency of their Legislatures. While the States so combined against the Government were exerting their energies to forward the common cause in which they were engaged, still each had a duty to perform to its own citizens, separate and distinct from the obligation which bound it to contribute, in every possible way, to the success of the war.
As these States were of the parties thus arrayed against the United States, it might be said that, in one sense, the acts of the various departments of each of them must be understood and received as having a direct view to the establishment of the new Government, of which each was to be a portion. That, having the opportunity to legislate, and the means of enforcing their action, all enactments which lightened the burthens of the people, by developing new resources, and all improvements, by which labor was reduced and its application made more remunerative, contributed to strengthen their condition, and, thereby, better afforded them the means of contributing effectual assistance to the war, by increasing their own powers of endurance.
This, in our view, is not the character of the, legislation which is void, because in aid of the war. To .render it objectionable for such reason, it should, in itself, provide some resource, the tendency of which would, directly or indirectly, extend to the Government in whose interest it was acting a facility of means by which its ability to carry on the war would be increased. The extent of the aid would not vary the application of the principle — it might be of greater or lesser value or degree, but still it must be something definite, which could be seen or understood, and not left to be elicited by wild conjecture, or implied from circumstances forced into connection.
In the case of Texas vs. White, so much relied on in the argument here, the facts out of which the question there arose may be concisely stated in the following language, extracted from the opinion: “The insurgent Legislature of Texas organized a military board, and authorized that board to provide for the defence of the State, by means of any bonds in the Treasury, to the extent of a million of dollars. The defence contemplated by the Act was to *333be made against the United States, by war. Under this authority, the bonds in question were used in payment of cotton cards and medicines.” The very face of the Act thus carried on it the evidence of the purpose to which the bonds were to be appropriated, and rendered unnecessary any enquiry whether the particular articles purchased were intended to contribute to the defence of the State. The bonds furnished the means of the purchase, and were thus appropriated, with the design of carrying out the end proposed by the Act conferring the authority so to use them.
In the absence of an explicit declaration in the Act, (under consideration here,) that its purpose was to aid the war against the United States, the intention of the Legislature must be ascertained by a resort to the general rules by which statutes are construed. There is no difficulty as to what the Legislature proposed to be done, or accomplished, by the language which it has used. No doubt arises, under any Section of the Act, as to its meaning. It is rather, if not entirely, a question as to the motive which prompted the Legislature to its passage, and the end which they designed to accomplish by the enactment itself. To ascertain these, regard may be had to the condition of the State at the time, and the circumstances by which it was surrounded. On these points history may speak, but no testimony can be admitted to prove what was in the mind of the Legislature. It must be derived from the Act, either by the intent being apparent on it, or it must arise from an implication so strong as to be irresistible.
The Act in question is entitled “An Act to charter a Cotton Planters’ Loan Association,” and was passed on 21st of December, 1861. — 13 Stat., 45.
It did not announce, in mandatory terms, a new rule of conduct, to which the people were to yield obedience, or demand the performance of some duty or obligation on their part; but it afforded an opportunity to the citizens of each Congressional District to establish themselVes into a chartered association, the principal privilege of which was to issue bills or notes on a capital of cotton subscribed, (and insured,) at a rate not to exceed the amount of six dollars for every hundred pounds of short, and fifteen dollars for every hundred pounds of long cotton ginned and baled, to discount bills of exchange, on their own issue, at a rate of interest not to exceed six per cent, per annum.
The charters were to continue till January, I860. The bills were to be redeemed in gold, six months after the removal of the block*334ade from the coast; and authority was given to sell the cotton subscribed at any time after the expiration of six months from such removal.
From this reference to the blockade, and the fact that the bills to be issued by the said companies were receivable in payment of taxes and other dues to the State, and, also, of the war tax of the Confederate States, of which the State had assumed the payment of the proportion to be met by its people — provided that, as to this last, it should be first made a condition that the same currency should be received in satisfaction of the amount which the State had ordered to be borrowed, to meet the tax so assumed — it is submitted that the apparent purpose of the Act Avas to raise money in aid of the Avar, and that it was intended as a measure to that end.
The inference does not seem to be the only one which may be legitimately draAvn, and the Act must be sustained, unless the objection thus urged against' it is so overruling as to resist every other conclusion. The cotton Avas not to be sold until six months after the removal of the blockade; and, as the issue of the corporations Avas not to be redeemed until the same time, the cotton Avas looked to as the medium through which' the coin necessary for the redemption Avas to be raised. So far from the Act affording facilities for the exportation of the cotton, (Avhich was, in fact, the capital created by the charter,) in spite of the blockade, it was to be retained until the opportunity of free access to foreign markets should be afforded. It would be an imputation of absurdity against the Legislature, to suppose that they believed or expected that the bills of these local institutions — at the time, probably, not knoAvn, even byname, beyond the State — would be recognized in the banking marts of Europe as a safe medium of exchange, through Avhich materials necessary for the Avar could be furnished and imported.
It is said, too, that they were receivable for taxes, and other public dues to the State, and that this attached to them a value which encouraged and promoted their circulation. But in what respect did this aid the State in carrying on the war ? Confederate notes Avere also receivable for taxes and public dues. They constituted the only currency in circulation; they emanated from the very government which had control of the conduct of the war. It was the paper which the Confederate Government had an interest in sustaining. If the introduction of the notes of these companies was calculated to depreciate the national currency, (so to call it,) such abstraction of value certainly weakened the very and only *335ciirrency on which the Confederate Government relied for its own support.
It is said, too, that, as these notes were receivable by the State in payment of the war tax levied on the people by the Congress of the Confederate States, and assumed by the State, so far as the same Avas to be collected from its citizens, there Avas an appropriation of them, by the State, to a measure clearly in aid of the war. The State, for the payment so to be made, Avas to be reimbursed by the collection of the said tax through its own officers, and for its use, and it received, as a consideration of the assumption, ten per cent.,' of Avhich its oivn treasury had the benefit — -thus really diminishing the quota of taxes Avhich otherwise would have passed from the State into the hands of the Confederate Government. To raise the required amount, the State was forced to borrow, and the receipt of the notes of these Associations in payment of the said war tax, so assumed, Avas on condition that they should be received in payment of the loan. This condition, thus demanded by the State, so far -from shewing that the notes Avere regarded as of greater value than Confederate currency, would imply that they Avere not held in as high estimation, for the purpose of exchange or other-Avise, or the preference would have been to retain them rather than to secure a mode for their disposal.
We may be permitted to look to the Act to extend and alter the charter of this very association, passed on the 23d December, 1864. ■ — -13 Stat., 256. It may, by reflection back, serve to sIioav that the design of the Act so extended, while it may have been induced by a desire to make the cotton held by the people available, not only as a source of profit, but as the means of raising money for their present uses, Avithout a sacrifice of the commodity itself, Avas not intended in aid of the war.
The charter Avas Avithin a few days of its expiration. The blockade still existed. All the rights and poAvers conferred by the original charter were again vested in the company, except that its stock Avas not to be increased, and it was forbidden to issue or reissue any notes, and the necessity of keeping the cotton insured Avas removed. With these changes, its charter Avas extended to January, 1869. It could scarcely have been anticipated, in December, 1864, that the Avar would continue until 1869. The superior force brought by the Federal arms to bear on the Confederacy — the suffering and privation to Avhich the people at home had been subjected — must, at that date, have impressed every impartial mind Avith the conviction *336that the war could not be of much longer duration. With the termination of it, the one way or the other, the blockade would necessarily cease. With all this in view, the company, which, it is averred, was established to counteract, if possible, the effects of the blockade, had an extension to a period before which, in all probability, it would cease to exist. If the Act passed in 1861 was intended to aid the war, it might appear a little remarkable that, when the charter was before the Legislature, in 1864, for extension, the changed condition of the country, resulting from the war, did not require and demand any alterations in its terms, to make its employment more useful and certain for the purpose for which it is said it was originally designed.
It cannot be successfully maintained that every Act of the Legislature during the war, the tendency of which was to offer to the people the probable opportunity of better investments for the proceeds of their labor, or the means by which it could be lessened and their gains therefor not decreased, or to improve their moral or pecuniary condition, must necessarily be construed to be in-aid of their resistance of the Government of the United States. Carried to the extent claimed by the argument, the Legislature, in the actual exercise of its functions, would have been powerless to do anything which might contribute to the promotion of the interest of the people or the State.
No other question arising in the cause has been considered by this Court but that raised by the demurrer, which is the only one brought up by the appeal.
It is ordered and adjudged, that the order of the Judge below, sustaining the demurrer, be reversed, and that the case be remanded to the Circuit Court of Union County for hearing,
Willard, A. J., concurred.